Citation Nr: 0519546	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-36 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a pituitary adenoma, 
status post resection with radiation therapy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from August 1940 to 
September 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied service connection for a pituitary 
adenoma.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to the veteran's 
appeal.  

Review of the record indicates that the veteran underwent 
resection of a pituitary chromophobe adenoma at a VA facility 
in August 1974, followed by radiation therapy.  He 
subsequently suffered from panhypopituitarism and its 
complications, to include dementia and frequent pulmonary 
infections.  He alleges that the pituitary adenoma was 
present at the time of his service discharge in 1945.  The 
veteran's private physician, Mark S. Cresenzo, M.D., stated 
in June 2003 that it was "entirely possible" that the 
pituitary adenoma was present at the time of the veteran's 
discharge from the military.  Dr. Cresenzo did not discuss 
the underlying rationale for his opinion.  It is also unclear 
whether Dr. Cresenzo had access to and reviewed the medical 
records pertaining to the claimed disability.

The Board notes that the development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet.App. 454, 456 (1993); 38 C.F.R. § 
3.326 (2004).  The record does not reflect that the veteran 
has undergone an examination which includes a review of 
previous treatment records.  The Board has therefore 
determined that a thorough examination, to include a complete 
review of the veteran's claims folder, must be conducted 
prior to further appellate review of the claim.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, that have 
treated the veteran in recent years.  
After the veteran has signed the 
appropriate releases, those records not 
previously acquired should be obtained 
and associated with the claims folder.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  In 
any event, the RO should obtain all 
clinical records from the Durham, North 
Carolina VA Medical Center for the period 
from January 2003.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
pituitary adenoma.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion with 
respect to whether it is at least as 
likely as not that the veteran's 
pituitary adenoma was present during his 
military service, or was otherwise 
etiologically related to military 
service.  The complete examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




